DETAILED ACTION
This Office action is in response to Amendment filed on 04/26/2022.  Claims 1-4, 7-14, and 17-19 are amended.  Claim 20 is newly added.  Claims 1-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 9-11), filed on 04/26/2022, with respect to the 103 rejections of claims 1-19 have been considered but are moot because the arguments do not apply to the newly found reference being used in the current rejection.

Response to Amendment
The Amendment filed on 04/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebberson et al. (2017/0024515 A1, hereinafter “Ebberson”) in view of Itoh et al. (US 2014/0096007 A1, hereinafter “Itoh”) further in view of Coan et al. (US 7912453 B2, hereinafter “Coan”).

Regarding claim 1 (and similarly claims 10 and 11), Ebberson discloses:
An intermediary terminal for mediating a communication between a data generator that generates target data, and a server that controls service content usable with the data generator, the intermediary terminal comprising:
circuitry configured to acquire, from the data generator, device identification information receiving image files captured by imaging device, Ebberson: [0032]);
transmit the acquired device identification information to the server via a communication network (uploading image files to server, Ebberson: [0032]).
Ebberson does not explicitly disclose:
device identification information identifying the data generator;
receive, from the server, service content information indicating a service content associated with the device identification information; and
execute processing on the target data input from the data generator in accordance with the service content indicated by the service content information,
wherein the service content includes one or more programs corresponding to an application to be executed to implement a service associated with the intermediary terminal. 
However, in the same field of endeavor, Itoh teaches:
device identification information identifying the data generator (data file IDs including photo ID, user ID, and terminal ID, Itoh: [0070]);
receive, from the server, service content information indicating a service content associated with the device identification information (receiving slide show of images with associated data file IDs from server, Itoh: [0145], [0151]); and
execute processing on the target data input from the data generator in accordance with the service content indicated by the service content information (displaying slide show of images, Itoh: [0151]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebberson in view of Itoh in order to further modify the device for uploading captured image files to server from the teachings of Ebberson with the device for displaying slide show of uploaded images from the teachings of Itoh.
One of ordinary skill in the art would have been motivated because it would have improved level of user interest (Itoh: [0005], [0006]).
Ebberson in view of Itoh does not explicitly disclose:
wherein the service content includes one or more programs corresponding to an application to be executed to implement a service associated with the intermediary terminal. 
However, in the same field of endeavor, Coan teaches:
wherein the service content includes one or more programs corresponding to an application to be executed to implement a service associated with the intermediary terminal (receiving service message including device application identifier to execute service, Coan: Col. 4 lines 7-67, Col. 5 lines 1-32).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebberson in view of Itoh further in view of Coan in order to further modify the device for uploading captured image files to server for displaying slide show from the combined teachings of Ebberson and Itoh with the device for including application identifier to execute service from the teachings of Coan.
One of ordinary skill in the art would have been motivated because it would have allowed indication of application types to implement local applications (Coan: Col. 5 lines 5-13).

Regarding claim 2, Ebberson-Itoh-Coan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ebberson-Itoh-Coan further discloses:
wherein the circuitry transmits terminal identification information identifying the intermediary terminal to the server via the communication network, receives the application, transmitted from the server based on the terminal identification information that the server has received, and executes the processing on the target data by activating the received application (invoking and receiving web application from server for executing various operations such as image rendering, Ebberson: [0032]).

Regarding claim 3, Ebberson-Itoh-Coan teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Ebberson-Itoh-Coan further discloses:
wherein the circuitry acquires the target data from the data generator, and executes, as the processing on the target data, a process of uploading the acquired target data to the server (receiving image files captured by imaging device and uploading image file to server, Ebberson: [0032]).

Regarding claim 4, Ebberson-Itoh-Coan teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Ebberson-Itoh-Coan further discloses:
wherein the data generator is an image capturer and the target data is image data (receiving image files captured by imaging device and uploading image files to server, Ebberson: [0032]), and wherein the intermediary terminal is installed with a browser used for performing a slide show of the acquired image data based on a start request of slide show (displaying slide show of images based on playback request, Itoh: [0071], [0143], [0151]).

Regarding claim 5, Ebberson-Itoh-Coan teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Ebberson-Itoh-Coan further discloses:
wherein the circuitry activates the browser to transmit a browser identification information identifying the browser to the server via the communication network, receives a slide show application transmitted from the server based on the browser identification information that the server has received, and activates the slide show application to perform the slide show (user terminal invoking and receiving web application from server for executing various operations such as image rendering, Ebberson: [0032], displaying slide show of images based on playback request and terminal ID, Itoh: [0143], [0151]).

Regarding claim 6, Ebberson-Itoh-Coan teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Ebberson-Itoh-Coan further discloses:
wherein the circuitry activates the browser to perform a live distribution of the image data (displaying slide show of images to multiple browsers, Itoh: [0143], [0151]).

Regarding claim 9, Ebberson-Itoh-Coan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ebberson-Itoh-Coan further discloses:
wherein the data generator indirectly communicates with the server via the communication network (imaging device indirectly communicating with server via network, Ebberson: [0030], [0031]).

Regarding claims 12-16 and 19, they do not teach or further define over the limitations in claims 2-6 and 9.  Therefore, claims 12-16 and 19 are rejected for the same reasons as set forth in the rejections of claims 2-6 and 9 above.

Regarding claim 20, Ebberson-Itoh-Coan teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ebberson-Itoh-Coan further discloses:
wherein the service content further includes an Application ID identifying the application (receiving service message including device application identifier to execute service, Coan: Col. 4 lines 7-67, Col. 5 lines 1-32).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebberson (2017/0024515 A1)-Itoh (US 2014/0096007 A1)-Coan (US 7912453 B2) as applied to claim 1 above, and further in view of Yoshioka et al. (US 2008/0218498 A1, hereinafter “Yoshioka”). 

Regarding claim 7, Ebberson-Itoh-Coan teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Ebberson-Itoh-Coan does not explicitly disclose:
wherein when the data generator is an image capturer and the target data is image data, the circuitry controls settings of a recording start time.
However, in the same field of endeavor, Yoshioka teaches:
wherein when the data generator is an image capturer and the target data is image data, the circuitry controls settings of a recording start time (transmitting recording start request based on scheduled recording time to network camera, Yoshioka: [0063]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebberson-Itoh-Coan further in view of Yoshioka in order to further modify the device for uploading captured image files to server and displaying slide show of uploaded images from the combined teachings of Ebberson-Itoh-Coan with the device for scheduling recording time for network camera from the teachings of Yoshioka.
One of ordinary skill in the art would have been motivated because it would have improved security and reduced operation complexity (Yoshioka: [0009]-[0012]).

Regarding claim 8, Ebberson-Itoh-Coan-Yoshioka teaches all the claimed limitations as set forth in the rejection of claim 7 above.
Ebberson-Itoh-Coan-Yoshioka further discloses:
wherein the circuitry is further configured to transmit to the data generator, a request of starting a recording operation from the set recording start time (transmitting recording start request based on scheduled recording time to network camera, Yoshioka: [0063]).

Regarding claims 17 and 18, they do not teach or further define over the limitations in claims 7 and 8.  Therefore, claims 17 and 18 are rejected for the same reasons as set forth in the rejections of claims 7 and 8 above.












Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Athas et al. (US 2014/0337405 A1: Method and Apparatus for Asynchronous Distribution of Content).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446